UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Kenneth Wayne Lewis, )
)

Plaintiff, )

)

v ) Civil Action No. 18-2322 (UNA)

)

)

United States Department of Justice et al ., )
)

Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977). “A confused and rambling narrative of charges and conclusions
. . . does not comply with the requirements of Rule 8.” Cheeks v. Fort Myer Constr. Corp., 7l

F. Supp. 3d l63, 169 (D.D.C. 2014) (citation and internal quotation marks omitted).

Plaintiff is a prisoner at the Federal Correctional Institution in Fort Dix, New Jersey. His
complaint refers to Federal Rules of Civil Procedure 12 and 55, the Privacy Act, the Thirteenth
Amendment to the United States Constitution, other legal authority, and demands for millions of
dollars in damages. Missing from the complaint is a short and plain statement showing that
plaintiff is entitled to relief of any kind. As drafted, plaintiffs complaint fails to provide any
notice of a.claim and the basis of jurisdiction, and it will be dismissed A separate order

accompanies this Memorandum Opinion.

Date: October 25 ,2018

 

